FILED
                            NOT FOR PUBLICATION                             OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE LUIS ROSALES CARTAGENA,                     No. 09-73597

              Petitioner,                        Agency No. A070-460-868

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2010 **
                              San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jose Luis Rosales Cartegena, a native and citizen of El Salvador, petitions

for review of the decision of the Board of Immigration Appeals which dismissed

his appeal from the immigration judge’s denial of his applications for asylum and

withholding of removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We reject Rosales Cartegena’s claim that he is eligible for asylum based on

his membership in a particular social group, namely persons who suffer

persecution due to gang activity, arising from his fear of gangs if he refuses to be

recruited into gangs; and the El Salvador government’s inability to control gangs.

See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a

social group “young men in El Salvador resisting gang violence”). We also reject

Rosales Cartegena’s political opinion claim based on his resistance to the gangs.

See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992) (resisting forced

recruitment does not necessarily constitute persecution on account of political

opinion); Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (resistance to

gang recruitment does not constitute political opinion). Because Rosales

Cartegena failed to demonstrate that he was persecuted on account of a protected

ground, we uphold the agency’s denial of his withholding of removal claim. Id. at

856.

       PETITION FOR REVIEW DENIED.




                                           2                                    09-73597